Citation Nr: 1107412	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  09-14 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for detached retina with loss 
of vision, right eye, claimed as secondary to service-connected 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel

INTRODUCTION

The Veteran served on active duty from January 1974 to November 
1978.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from the Columbia, South Carolina Department of Veterans 
Affairs (VA) Regional Office (RO).  

In September 2010, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A transcript 
of that hearing has been associated with the claims file. 


FINDING OF FACT

The bulk of the credible evidence on file preponderates against 
the finding that the retinal detachment of the right eye is due 
to service or the service connected PTSD.


CONCLUSION OF LAW

The criteria for service connection for detached retina with loss 
of vision, right eye, claimed as secondary to service-connected 
PTSD, are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  Notice should be sent 
prior to the appealed rating decision or, if sent after the 
rating decision, before a readjudication of the appeal.  A 
Supplemental Statement of the Case, when issued following a 
notice letter, satisfies the due process and notification 
requirements for an adjudicative decision for these purposes.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, the notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in April 2007, prior to 
the date of the issuance of the appealed June 2007 rating 
decision.

The Board further notes that, in the April 2007 letter, the 
Veteran was also notified that a disability rating and an 
effective date for the award of benefits are assigned in cases 
where service connection is warranted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter on appeal.  Pertinent medical evidence associated 
with the claims file consists of service and VA treatment 
records, and the Veteran's May 2010 VA examination.  Also of 
record and considered in connection with the appeal is the 
transcript of the September 2010 hearing and various written 
statements provided by the Veteran as well as by his 
representative, on his behalf.  The Board finds that no 
additional RO action to further develop the record on the claim 
for service connection for detached retina with loss of vision, 
right eye claimed as secondary to service-connected PTSD is 
warranted.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication. 

Service Connection Laws and Regulations Generally 

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post- service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 Vet. 
App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of 
in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay evidence" 
in evaluating a claim to disability or death benefits.  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed.Cir.2007).  In fact, competent medical evidence is not 
necessarily required when the determinative issue involves either 
medical etiology or a medical diagnosis. Id. at 1376-77; see also 
Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir. 2006); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted"). 

Under 38 C.F.R. § 3.310(a), service connection may be granted for 
disability that is proximately due to or the result of a service- 
connected disease or injury.  Such permits a grant of service 
connection not only for disability caused by a service-connected 
disability, but for the degree of disability resulting from 
aggravation to a nonservice- connected disability by a service- 
connected disability.  Id.  See also Allen v. Brown, 7 Vet. App. 
439, 448 (1995); 38 C.F.R. § 3.310(b). 

The Board has reviewed all the evidence in the Veteran's claims 
file. Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 



Factual Backgrounds and Analysis

The Veteran contends that his detached retina with loss of 
vision, right eye was caused by his service-connected PTSD.  
Specifically, at his September 2010 hearing, the Veteran 
testified that when he was hospitalized in 2004 for his PTSD, he 
banged his head against the wall on multiple occasions as a 
result of the anxiety and stress.  This he maintains lead to the 
retina detachment and the subsequent treatment that he needed.

VA treatment records include the report of an April 2004 eye 
examination.  At that time it was noted he had physiologic 
cupping bilaterally.  The ocular tensions were reported to be 
low.

On September 27, 2004, the Veteran was admitted to a VA inpatient 
psychiatric hospital as he presented with suicidal ideation, some 
homicidal ideation toward his wife, increased alcohol intake and 
increased absenteeism from work.  The Veteran denied suicide 
attempts and noted that thoughts of his wife and step-daughter 
had kept him from self harm.  He reported he was having 
difficulty at work, and was under stress as he had been in 
management and then put back on the floor where he had to walk 
much more.  He was afraid that his service connected disorders 
would render him unable to work.  A subsequent note revealed that 
the Veteran used artificial tears or eye drops because his tear 
ducts were "blocked off."

A September 30, 2004 treatment noted indicated that the Veteran's 
problems of his depression were evidenced by decreased energy and 
social withdrawal, decreased interest in activities and suicidal 
thoughts.  His problem with anger was evidenced by inappropriate 
management of conflict.  He also had problems with sleep and 
nightmares which affected his mood.  His behavior was described 
as compliant and he was interacting well with others.  There were 
no new problems or symptoms.

An October 1, 2004 discharge note indicated that threatening 
behavior was absent.  He was interacting well with others.  His 
judgment regarding behavior was good.  The treating physician 
noted that the Veteran had improved mood and appetite.  He 
interacted well with others and was more willing to talk to his 
family.  He had no inappropriate expressions of anger.  It was 
noted that the Veteran felt that he was able to resolve conflicts 
appropriately and was focused on the present and not dwelling on 
the past.

An October 4, 2004 VA psychotherapy note reported that the 
Veteran was quite agitated, depressed and angry.  His symptoms of 
PTSD were sleep disturbances, nightmares, flashbacks, intrusive 
thoughts, anxiety and depression with crying spells as well as 
recent suicidal ideation.

The Veteran underwent a VA examination for his PTSD on October 
12, 2004.  The examiner noted that the Veteran was exhibiting 
considerable symptoms associated with his PTSD and problems 
coping.  He reported nightmares, awakenings and night sweats.  He 
had a decreased interest in activities.  He was irritable and 
easily angered.  He recently had thoughts of self harm but denied 
intent or plan.  He had concentration problems and road rage.

A January 3, 2005 VA optometry note reflects that the Veteran 
presented with complaints of it being harder to focus, a history 
of dry eye syndrome and punctal occlusion his last visit.  His 
ocular history was negative for injury or surgery.  The diagnosis 
was physiologic cupping in each eye with low ocular tension.  He 
also had a refractive error and was given a new prescription.  
Artificial tears helped with the dry eyes.

On January 20, 2005, the Veteran presented for a VA optometry 
consultation with complaints of sudden vision loss in front of 
his right eye which started the day before, but was worse today.  
There was a blind area without pain, flashes or trauma.  The 
treatment note indicated that the Veteran denied trauma.  A 
subsequent treatment note on January 20, 2005 reflected a 
diagnosis of retinal detachment of the right eye.

On January 21, 2005, the Veteran underwent sclera buckle surgery 
for acute retinal detachment.  Records reveal subsequent surgery 
and treatment not otherwise herein pertinent.  No pertinent 
etiological opinions were entered.  He has been assigned a total 
rating due to service connected PTSD and leg problems.

The Veteran filed the instant claim for service connection in 
March 2007.  He contended that the vision problem was secondary 
to the stress of the PTSD.  In a statement in support of the 
claim in May 2007, appellant again indicated that the "stress" 
of his PTSD caused the visual impairment.

In his substantive appeal, of February 2009, he indicated that 
when he went to surgery, he was asked if he had an auto accident 
or had been in a fight.  He reported that he did not report 
banging his head on the wall because it was embarrassing and he 
did not realize that such trauma might lead to the retinal 
detachment.

The Veteran underwent a VA examination in May 2010.  The examiner 
noted that in January 2005, the Veteran was found to have a large 
retinal tear and "mac-off" retinal detachment.  He underwent a 
"cascade of surgeries" in January 2005, March 2005, September 
2005 and August 2007.  The Veteran reported decreased vision, 
blurred vision and distorted vision in his right eye since 2005.  
The Veteran reported that as a result of his PTSD he was suicidal 
and banged his head against a wall over and over again when he 
was admitted as an inpatient.  He reported that he had bumps and 
bruises on his face but the examiner was unable to find any 
evidence of notations of bumps and bruises in the claims file.  
The Veteran had a prosthetic right eye.  Regarding whether the 
Veteran's retinal detachment could be related to his PTSD, the 
examiner noted that it was "difficult to tell".  The Veteran 
did not have any peripheral degeneration in the left eye, which 
you would expect of someone who had a large retinal detachment 
and multiple breaks in the right eye.  Trauma can result in a lot 
of multiple breaks and can result in retinal detachment, as well 
as many other things can result in retinal detachment.  However, 
given that it happened in only 1 eye and he reported a history of 
beating his head against a wall, this could have resulted in a 
trauma that resulted in this retinal detachment and downward 
cascade of multiple surgeries and blindness in the right eye.  
The examiner noted that he could not find any history where the 
Veteran had ocular bruises or any evidence of him beating his 
head against a wall before, during or after his psychiatric stay 
in September and October 2004.  He opined that the Veteran's 
right eye disability would be at least as likely as not related 
to a trauma.  Whether or not that this is related to his PTSD, he 
could not really comment on because he could not find that he had 
evidence of trauma while he was hospitalized for his PTSD.  He 
concluded that the Veteran's retinal detachment was as least as 
likely as not related to his PTSD but he would need correlation 
or evidence of periocular bruising.

After carefully considering the pertinent evidence, to include 
the Veteran's assertions, the Board finds that the preponderance 
of the competent and credible evidence weighs against the claim 
for service connection for detached retina with loss of vision, 
right eye as secondary to the Veteran's service-connected PTSD.

First of all, it is not contended, nor is it otherwise shown that 
the retinal detachment occurred during service, or is otherwise 
related to service.  He has not contended otherwise, and as such, 
primary service connection is not warranted.

The Board notes that the only medical opinion to address the 
etiology of the Veteran's detached retina with loss of vision, 
right eye determined that it was at least as likely as not that 
this disability was related to PTSD.  However, the examiner 
stipulated that in order to make this determination, he would 
need correlation or evidence of periocular bruising.  In this 
regard, while the examiner stated that the right eye disability 
was related to a trauma, he indicated that he was unable to 
specifically comment on whether the eye disability was related to 
his service-connected PTSD because he could not find that he had 
evidence of ocular trauma.  It is also significant that there is 
no evidence of any kind of trauma to the head at any time during 
the hospitalization.  He was never noted to have bruises on his 
face, and was fairly closely monitored as is discussed below. 

Therefore, the essential determination in this matter is whether 
the Veteran experienced trauma related to his PTSD.  

The Board recognizes the Veteran's claim that while receiving 
inpatient treatment for his PTSD in September 2004, he would 
repeatedly bang his head against the wall.  However, there is no 
evidence that the experienced any form of trauma while 
hospitalized for his PTSD in September and October 2004.  

The file contains extensive records of the Veteran's inpatient 
psychiatric treatment for his service-connected PTSD.  These 
records however do not contain any evidence of trauma or mention 
of self inflicted trauma.  While the Veteran had suicidal 
ideation and problems with anger which was evidenced by 
inappropriate management of conflict, the record is entirely 
negative for notations or reports regarding the Veteran banging 
his head against a wall or injuring himself.  In fact, the 
treatment notes repeatedly indicate that the Veteran had no 
inappropriate expressions of anger.  Additionally, his indicated 
symptoms of sleep disturbances, nightmares, flashbacks, intrusive 
thoughts, anxiety, depression with crying spells and recent 
suicidal ideation did not include banging his head against a 
wall.  A treatment note also indicated that there were no new 
symptoms.

The October 2004 VA examination also made no mention of the 
Veteran hitting his head against walls or injuring himself.  The 
examiner specifically noted that the Veteran recently had 
thoughts of self harm but denied intent or plan.

Significantly, there is no evidence in any of these records of 
bruises on his face.  During the hospitalization he was being 
monitored for his behavior, and certain behavior resulting in 
bruises would have been reported.  Moreover, while he emphasized 
stress when he filed his original claim there was no indication 
that he had been banging his head secondary to the stress.

The Veteran's January 2005 treatment for his right eye disability 
is also negative for references to banging his head against the 
wall.  A January 20, 2005 treatment report noted that the 
Veteran's eye problems began only the day before while also 
indicating that the Veteran denied trauma.   

While he has subsequently reported that he did not understand 
head banging to represent trauma, and that he was embarrassed to 
report it, this is not deemed credible in the absence of any 
indication of bruising at the pertinent time.  Especially as he 
was being monitored for behavior.



As there is no evidence that the Veteran endured trauma while 
receiving treatment for his PTSD, the Board must deny the 
Veteran's claim for service connection for detached retina with 
loss of vision, right eye as secondary to PTSD.  Again, the May 
2010 VA examiner's opinion regarding the relationship between the 
right eye disability and PTSD is solely predicated on there being 
evidence of ocular trauma.  As the record contains no evidence of 
eye trauma, the claim must be denied as there is no competent 
medical evidence in support of this claim.  As noted, the 
reported episode of head banging is not found credible as it was 
reported historically well after the treatment and is not 
otherwise confirmed at the time it reportedly occurred and it was 
noted there were no bruises shown.

The Board notes the Veteran's testimony and his representative's 
statements regarding the cause of his right eye disability.  Such 
lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay- observable events 
or the presence of disability or symptoms of disability subject 
to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau, supra (lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when a layperson is 
competent to identify the medical condition, or reporting a 
contemporaneous medical diagnosis, or the lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional); Buchanan , supra (lay evidence is one type 
of evidence that must be considered and competent lay evidence 
can be sufficient in and of itself).  

However, the Board finds that Veteran's testimony and the 
statements of his representative are less probative than the 
objective medical evidence and an opinion from a medical 
professional.  See Madden, supra., see also Cartright, surpa.   

The Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence regarding 
the merits of an outstanding issue.  That doctrine is 
inapplicable with respect to the instant claim because the 
preponderance of the evidence is against the claim.  See, e.g., 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 
5107(b).  Accordingly, service connection for detached retina 
with loss of vision, right eye, as secondary to service-connected 
PTSD is denied. 
ORDER

Entitlement to service connection for detached retina with loss 
of vision, right eye, claimed as secondary to service-connected 
PTSD is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


